 1   KYLE R. KNAPP (SBN 166597)
     ATTORNEY AT LAW
 2
     916 2nd Street, 2nd Floor
 3   Sacramento, CA. 95814
     Tel. (916) 441-4717
 4   Fax (916) 441-4299
     E-Mail: kyleknapp@sbcglobal.net
 5

 6   Attorney for Defendant
     Rose Marie Segale
 7

 8                       IN THE UNITED STATES DISTRICT COURT FOR THE

 9                              EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                      )       No. 19-CR-0014-MCE
                                                    )
11                                                  )       ORDER TO FILE DEFENDANT’S
            Plaintiff,                              )       EXHIBITS TO SENTENCING MOTION
12                                                  )       UNDER SEAL
     v.                                             )
13                                                  )
     ROSE MARIE SEGALE,                             )       Date:
14                                                  )       Time:
                                                    )       Judge:
15
            Defendant.                              )
                                                    )
16                                                  )
                                                    )
17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the

19   defendant’s Request to Seal, IT IS HEREBY ORDERED that Sentencing Memorandum Exhbits

20   C, D, E and G pertaining to defendant Rose Marie Segale, shall be SEALED until further order

21   of this Court. It is further ordered that access to the sealed documents shall be limited to the

22   government and counsel for the defendant. The Court has considered the factors set forth in

23   Oregonian Publishing Co. v. U.S. District Court for the District of Oregon, 920 F.2d 1462 (9th

24   Cir. 1990). The Court finds that, for the reasons stated in the defendant’s request, sealing the

25   defendant’s submissions serves a compelling interest. The Court further finds that, in the

26   absence of closure, the compelling interests identified by the defendant would be harmed.

27   //

28   //



                                                        1
 1          In light of the public filing of its request to seal, the Court further finds that there are no
 2   additional alternatives to sealing the defendant’s exhibits that would adequately protect the
 3   compelling privacy interests identified by the defendant.
 4          IT IS SO ORDERED.
 5   Dated: May 4, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       2
